Case 1:19-cv-00602-KD-N Document 32 Filed 04/30/20 Page 1 of 1                   PageID #: 98



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

LAKEISHA E. McNEAL,                           )
    Plaintiff,                                )
                                              )
v.                                            ) CIVIL ACTION NO. 1:19-00602-KD-N
                                              )
INTERNATIONAL PAPER,                          )
     Defendant.                               )

                                           ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc. 30) made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR

72(a)(2)(S), and dated April 9, 2020, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that Section 8(C) of the Plaintiff’s complaint completed

on court form (Doc. 4, PageID.25), which could be construed as asserting a claim under the Age

Discrimination in Employment Act of 1967, is STRICKEN sua sponte under Federal Rule of

Civil Procedure 12(f)(1) as immaterial, and that the Defendant’s motion to partially dismiss

under Federal Rule of Civil Procedure 12(b)(6) (Doc. 13) is therefore DENIED as MOOT.

       DONE and ORDERED this the 30th day of April 2020.

                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
